Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

             DETAILED ACTION
	
1.	This action is in response to the amendment and argument field on 28 July 2022.
2.	Claims 1, 3-5, 8, 10-12, 15, 17 and 18 have been amended.
3.	Claims 1-20 remain Pending and Rejected.	
		
               Responses to the Argument

4.	The applicant’s arguments filed on 28 July 2022 are moot in view of new ground of rejection rendered.	

Claim Rejections - 35 USC § 103

5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C §103 as being unpatentable over Supranamaya Ranjan (US Patent No. 8260914), hereinafter Ranjan and in view of Shraim et al. (US Publication No. 20060068755), hereinafter Shraim.

Regarding claim 1: 
one or more processors (Ranjan, col 2, line 54).
memory storing computer-executable instructions that, when executed by the one or more processors, cause the system to perform operations comprising: maintaining a repository of dormant domain names associated with malicious activity (Ranjan, col 16, lines 9-20, col 7, lines 41-60), wherein parked domain same as dormant domain.
Ranjan does not explicitly suggest, detecting one or more changes to name resolutions or registrations of domain names included in the repository, wherein the one or more changes indicate that the one or more domain names have become active and are no longer dormant; however, in a same field endeavor Shraim discloses this limitation (Shraim, ¶16-19, 21).
and in response to detecting the one or more changes, performing at least one of updating a configuration of one or more security agents executing one or more client devices, or alerting a security service user (Ranjan, col 11, lines 16-41, col 6, lines 3-20).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the method of determining and collecting dormant/parked domain of Ranjan with the method of detecting name change resolutions and domain become active from park/dormant state disclosed in Shraim to prevent scammed by the phishing operation), stated by Shraim at ¶106.

Regarding claim 2:
wherein detecting the changes includes continuously, or periodically, resolving domain names in the repository to determine whether corresponding name resolutions have changed (Ranjan, col 6, lines 18-32).
Regarding claim 3:
wherein the operations further comprising: detecting that a domain name is a dormant domain name associated with malicious activity based on the domain name resolving to a local network address, resolving to a non-routable network address, or being irresolvable; and adding the domain name to the repository based on the detecting (Ranjan, col 11, lines 1-15).
Regarding claim 4:
wherein the detecting is based on a report received from one of the one or more security agents indicating that the domain name resolves to the local network address, resolves to the non-routable network address, or is irresolvable (Ranjan, col 1, lines 45-55).
Regarding claim 5:
wherein the operations further comprise: associating a monitored server with a domain name in the repository of dormant domain names (Ranjan, col 16, lines 3-20). 
Ranjan does not explicitly suggest, detecting the changes indicating that the domain name has become active, and in response to detecting that the domain name has become active, responding to domain name resolution requests specifying the domain name with a network address of the monitored server; however, in a same field endeavor Shraim discloses this limitation (Shraim, ¶16-19, 21).
Same motivation for combining the respective features of Ranjan and Shraim applies herein, as discussed in the rejection of claim 1.

Regarding claim 6: 
wherein updating the configuration of the one or more security agents causes the one or more security agents to handle an active domain name that had been stored in the repository of dormant domain names (Ranjan, col 10, lines 57-67).
Regarding claim 7: 
wherein alerting the security service user comprises notifying at least one of the one or more security agents or sending human-consumable intelligence to a client entity associated with a security service (Ranjan, col 13, lines 10-21).
Regarding claim 8: 
maintaining a repository of dormant domain names associated with malicious activity (Ranjan, col 16, lines 9-20, col 7, lines 41-60), wherein parked domain same as dormant domain.
Ranjan does not explicitly suggest, detecting one or more changes to name resolutions or registrations of domain names included in the repository, wherein the one or more changes indicate that the one or more domain names have become active and are no longer dormant; however, in a same field endeavor Shraim discloses this limitation (Shraim, ¶16-19, 21).
and in response to detecting the one or more changes, performing at least one of updating a configuration of one or more security agents executing one or more client devices, or alerting a security service user (Ranjan, col 11, lines 16-41, col 6, lines 3-20).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the method of determining and collecting dormant/parked domain of Ranjan with the method of detecting name change resolutions and domain become active from park/dormant state disclosed in Shraim to prevent scammed by the phishing operation), stated by Shraim at ¶106.

Regarding claim 9: 
wherein detecting the changes includes continuously, or periodically, resolving domain names in the repository to determine whether corresponding name resolutions have changed (Ranjan, col 6, lines 18-32).
Regarding claim 10:
	further comprising: detecting that a domain name is a dormant domain name associated with malicious activity based on the domain name resolving to a local network address, resolving to a non-routable network address, or being irresolvable; and adding the domain name to the repository based on the detecting (Ranjan, col 11, lines 1-15).
Regarding claim 11: 
wherein the detecting is based on a report received from one of the one or more security agents indicating that the domain name resolves to the local network address, resolves to the non-routable network address, or is irresolvable Ranjan, col 1, lines 45-55).
Regarding claim 12:
associating a monitored server with a domain name in the repository of dormant domain names (Ranjan, col 16, lines 3-20). 
Ranjan does not explicitly suggest, detecting the changes indicating that the domain name has become active, and in response to detecting that the domain name has become active, responding to domain name resolution requests specifying the domain name with a network address of the monitored server; however, in a same field endeavor Shraim discloses this limitation (Shraim, ¶16-19, 21).
Same motivation for combining the respective features of Ranjan and Shraim applies herein, as discussed in the rejection of claim 8.

Regarding claim 13:
wherein updating the configuration of the one or more security agents causes the one or more security agents to handle an active domain name that had been stored in the repository of dormant domain names (Ranjan, col 10, lines 57-67).
Regarding claim 14: 
wherein alerting the security service user comprises notifying at least one of the one or more security agents or sending human-consumable intelligence to a client entity associated with a security service (Ranjan, col 13, lines 10-21).
Regarding claim 15:
maintaining a repository of dormant domain names associated with malicious activity (Ranjan, col 16, lines 9-20, col 7, lines 41-60), wherein parked domain same as dormant domain.
Ranjan does not explicitly suggest, detecting one or more changes to name resolutions or registrations of domain names included in the repository, wherein the one or more changes indicate that the one or more domain names have become active and are no longer dormant; however, in a same field endeavor Shraim discloses this limitation (Shraim, ¶16-19, 21).
and in response to detecting the one or more changes, performing at least one of updating a configuration of one or more security agents executing one or more client devices, or alerting a security service user (Ranjan, col 11, lines 16-41, col 6, lines 3-20).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the method of determining and collecting dormant/parked domain of Ranjan with the method of detecting name change resolutions and domain become active from park/dormant state disclosed in Shraim to prevent scammed by the phishing operation), stated by Shraim at ¶106.

Regarding claim 16: 
wherein detecting the changes includes continuously, or periodically, resolving domain names in the repository to determine whether corresponding name resolutions have changed (Ranjan, col 6, lines 18-32).
Regarding claim 17: 
further comprising: detecting that a domain name is a dormant domain name associated with malicious activity based on the domain name resolving to a local network address, resolving to a non-routable network address, or being irresolvable; and adding the domain name to the repository based on the detecting (Ranjan, col 11, lines 1-15).
Regarding claim 18: 
further comprising: associating a monitored server with a domain name in the repository of dormant domain names; and in response to detecting the changes indicating that the domain name has become active, responding to domain name resolution requests specifying the domain name with a network address of the monitored server (Ranjan, col 16, lines 3-20).
Regarding claim 19: 
wherein updating the configuration of the one or more security agents causes the one or more security agents to handle an active domain name that had been stored in the repository of dormant domain names (Ranjan, col 10, lines 57-67).
Regarding claim 20: 
wherein alerting the security service user comprises notifying at least one of the one or more security agents or sending human-consumable intelligence to a client entity associated with a security service (Ranjan, col 13, lines 10-21).

                     Conclusion	
	
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (See form “PTO-892 Notice of reference cited).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONJUR RAHIM whose telephone number is (571)270-3890. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890